If the action is for the conversion of the bale of cotton, as it seems to be, it is a tort, of which a justice has no jurisdiction. If upon the promise to deliver the bale of cotton, the promise seems to have been without consideration, and therefore void.
The case will be remanded that it may be dismissed, and then the parties may proceed upon the other questions as they may be advised. Plaintiff pay cost of this court.
PER CURIAM.                                        Judgment accordingly.
Cited: Nance v. R. R., 76 N.C. 10.